Title: To James Madison from Andrew Ellicott, 20 May 1801
From: Ellicott, Andrew
To: Madison, James


Dear SirPhiladelphia May 20th. 1801
Your favour of the 8th. did not come to hand till the 12th. I should have acknowledged the receipt of it immediately, but was prevented by a complaint in my head, which was occasioned in the first instance by the hardships I underwent on our southern boundary, and in sitting up night after night for whole weeks, that no one observation should be lost, or care wanting, to fix with precision the latitude, and longitude of the different points in the line, added to a prodigious deal of intricate calculation, in which I could derive no assistance from any person employed by either of the nations, except Mr. Dunbar, and he was with us but a few weeks. This complaint has been increasing ever since my return, which I am confident is wholy owing to embarrassments which I had no reason to expect, and which have produced a complete sacrifice of almost every thing I could call my own. My Theodelet which a few years ago cost 12 Guineas in London, brought me but 24 dollars, and a pentagraph of 5 Guineas, produced but 6 dollars, several other valuable instruments went in the same way, with a good library of scientific books—I could do no better. During my absence I sacrificed at all times ease, and comfort, to economy, and when quarters could not be had rent free, I chose in every instance to reside in the fields, or in the woods. I arrived at the Town of Natchez on the 24th. of March 1797 and lived in the fields, and woods, till the 27th. of September following, and then went to a house in town, which was furnished by Mr. Dunbar without any consideration. In new Orleans quarters were provided for the escort, and myself, without any expense to our government. At Pensacola (where Col. Hawkins, and myself were detained by the opposition of the indians, from the 24th of May 1799, till the 24th. of June following), I was accomodated with a good house, well furnished, with every thing necessary, even servants—at whose expense I do not know, but am certain it was not at that of our government. When I arrived at St. Mary’s on the 8th. of December 1799, I found that neither quarters, nor wood could be had without some expense with the inhabitants, I therefore went into the woods near Point Peter among the wood cutters, who were cutting timber for our Navy, and resided without any other expense, than that of provis[i]on, till the 20th. of January 1800, when we proceeded to the source of the St. Mary’s. After completing our business at that place, I repaired to the south end of Cumberland Island, and lived in the woods till the reports were signed on the 11th. of April: And to save money to the publick, I navigated the vessel containing our apparatus, baggage &c. round from West Florida, to St. Mary’s, by the way of the West indies, with the aid of two illiterate sailors. Genl. Wilkinson to perform nearly the same voyage, was accomodated with a Frigate—so much more valuable is the profession of arms, than of science: And I am confident that more work was done on the boundary, than has been executed by the whole of the American army for five years past. Add to this, I furnished as has been already stated in a former communication instruments, and other articles, to the value of 1500 dollars, which could not have been done by any other person in the United States. The principal part of my camp furniture was my own property, and one of the servants I paid out of my own money. My numerous communications in your office will shew with what fidelity I attended to the interests of our country: and my astronomical observations, (92 pages of which have already been forwarded to the President,) will be printed in about two weeks, and bear testimony to this fact, however extraordinary it may appear, that they are not only more numerous than the agregate of the whole number made by all the natives of our country since its first settlement, but more so than all the recorded observations made on this continent. My charts, of the principal rivers in the Floridas, may be considered as a work of great labour, and really was so to me, for after labouring a whole day in a canoe I have spent more than half the night, in laying down the courses of the waters we were navigating. My journal, correspondence, astronomical observations, and charts will account for every hour I spent while absent. The general state of the country thro which we passed—the navigation of the Rivers—the system of commerce, and the geographical positions, of the various places of importance, are objects to which I attended in a particular manner, and should be happy to converse with you on those subjects, and many others relative to that country which I concieve to be of importance.
On my return home, which was a few days after the close of the last session of Congr⟨ess⟩ but one, I was waited upon by almost every member of the two houses then in this City, who complimented me on what they were pleased to term the important services I had rendered the country—the difficulties I had experienced from the Spanish government, Blunt’s business, and the indians were fresh in their minds, and it was the opinion of the whole of them that I ought to be liberally rewarded; but I never asked, nor expected more than my pay, if that expectation had been realized I should not have had the mortification of sacrificing a number of valuable articles to procure bread for my children, which owing to a constitution, injured by a bad climate, I am unable to obtain by hard labour.
With respect to Mr. Anderson’s accounts it is impossible that I should be acquainted with them—to the best of my recollection he was not with me more than half the time I was on the boundary—his business was frequently at a distance from mine; but had he been with me, I should not have interfered—he was instructed to “keep his accounts ready for settlement with the Auditor,” and I have every reason to think him a man of singular integrity. My accounts with him as treasurer, and cashier for the publick on the boundary, have been long closed, and the ballance due him from me on that account is 1199.94/100 dollars, which added to the advances made by your department to my family during my absence, was every farthing I had received till a few days ago, and which was due for house rent before it was received. All those sums amount to little more than half my pay.
Nothing but the want of money prevented my being in the City of Washington some months ago, and nothing else will prevent my being there in less than three weeks. I have the honour to be with great respect and esteem your friend and Hbe. Servt.
Andw; Ellicott.
 

   
   RC (DLC).



   
   In 1796, following Pinckney’s treaty with Spain, Washington had named Ellicott U.S. commissioner responsible for running the boundary between American and Spanish possessions in the Southeast. As that boundary the treaty established “a line beginning on the River Mississippi at the Norther[n]most part of the thirty first degree of latitude North of the Equator, which from thence shall be drawn due East to the middle of the River Apalachicola or Catahouche, thence along the middle thereof to its junction with the Flint, thence straight to the head of St. Mary’s River, and thence down the middle there of to the Atlantic Occean [sic]” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:320).



   
   Federalist Benjamin Hawkins (1754–1816) served after 1797 as agent to the Creek nation and superintendent of all Indians living south of the Ohio River. On Indian opposition to the Ellicott party, see Thomas P. Abernethy, The South in the New Nation, 1789–1819, A History of the South, ed. Wendell Holmes Stephenson and E. Merton Coulter, vol. 4 (Baton Rouge, La., 1961), pp. 242–43.



   
   JM finally allowed Ellicott $332 for these expenses (see Gallatin to JM, 24 July 1801, n. 1).



   
   See Ellicott’s list of letters to the secretary of state, 1 Apr. 1797–23 Mar. 1800 (DLC).



   
   Later published as The Journal of Andrew Ellicott, … during Part of the Year 1796, the Years 1797, 1798, 1799, and Part of the Year 1800: For Determining the Boundary between the United States and the Possessions of His Catholic Majesty in America … (Philadelphia, 1803).



   
   Ellicott’s difficulties with the Spaniards and his reports of western conspiracies are reviewed in John C. Van Horne, “Andrew Ellicott’s Mission to Natchez (1796–1798),” Journal of Mississippi History, 45 (1983): 160–85.



   
   Charles Anderson served as commissary and disbursing officer on the Ellicott boundary expedition, the accounts for which in the summer of 1801 showed a balance due the U.S. first of $1,350 and later of $632. Anderson himself apparently was due $3,132 (DNA: RG 217, Misc. Treasury Accounts, nos. 12,494, 12,502, and 12,509).



   
   Andrew Ellicott, Pennsylvania native and Revolutionary veteran, helped to complete the Mason-Dixon line and to survey the District of Columbia before being named commissioner to establish the southern boundary. Secretary of State Timothy Pickering ignored Ellicott’s warning of western plots involving the British and so severely questioned his accounting of expenses that the Jefferson administration conducted its own inquiry (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:210; Arthur Preston Whitaker, The Mississippi Question, 1795–1803: A Study in Trade, Politics, and Diplomacy [New York, 1934], pp. 58–67, 103–4).


